UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7372



TROY ATERA BROWN,

                                            Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-479-7)


Submitted:   December 5, 2000               Decided:   March 7, 2001


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Atera Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Atera Brown appeals the district court’s order dismissing

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000) without prejudice for failure to comply with a district court

order.   See Fed. R. Civ. P. 41(b).   Because Brown may reinstate his

suit by merely providing information requested by the district

court, we lack jurisdiction to decide this appeal.        See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).   We dismiss the appeal for lack of jurisdiction

and deny a certificate of appealability.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.




                                                           DISMISSED




                                  2